NOS. 12-19-00119-CR
                                       12-19-00120-CR
                                       12-19-00121-CR
                                       12-19-00122-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

 LARRY COLEMAN HICKS,                               §      APPEALS FROM THE 114TH
 APPELLANT

 V.                                                 §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Larry Coleman Hicks, acting
pro se, filed a notice of appeal to challenge his convictions in trial court cause numbers 4-95-109,
4-95-528, 4-95-529, and 4-95-531. Under the rules of appellate procedure, the notice of appeal
must be filed within thirty days after the sentence is imposed or suspended in open court, or after
the day the trial court enters an appealable order; or within ninety days if the defendant timely files
a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the
time for filing a notice of appeal must be filed within fifteen days after the deadline for filing the
notice of appeal. TEX. R. APP. P. 26.3. In all four cases, sentence was imposed on October 13,
1997. Appellant filed his notice of appeal as to all four cases on April 3, 2019, long after the time
for filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On May 6, Appellant’s newly appointed counsel filed a memorandum of law regarding
jurisdiction and the timely filing of notice of appeal, in which he concedes that no timely notice of
appeal was filed in the four cases. Thus, he states that “Appellant cannot establish a legal basis by
which the Court could claim jurisdiction over these matters” and expresses his belief that dismissal
is required. We agree.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Here, Appellant’s convictions are final and his
appeals are untimely.
         Additionally, we note that every court has the inherent power, exercisable in its sound
discretion, consistent with the constitution and statutes, to control disposition of the causes on its
docket with economy of time and effort. Brager v. State, No. 0365-03, 2004 WL 3093237, at *2
(Tex. Crim. App. Oct. 13, 2004) (en banc) (not designated for publication) (quoting Latham v.
Casey & King Corp., 127 N.W.2d 225, 226 (Wis. 1964)). A court’s broad range of inherent powers
are those it may call upon to aid in the exercise of its jurisdiction, administration of justice, and
preservation of its independence and integrity. Id. This includes the power to impose sanctions
for misconduct other than those sanctions authorized by procedural rules which punish the same
conduct. Id. Appellant recently filed numerous appeals regarding various cause numbers, all of
which we dismissed for want of jurisdiction. See Hicks v. State, No. 12-19-00106-CR, 2019 WL
1760115 (Tex. App.—Tyler Apr. 10, 2019, no pet.) (mem. op., not designated for publication);
see also Hicks v. State, No. 12-19-00079-CR, 2019 WL 1141759 (Tex. App.—Tyler Mar. 12,
2019, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00360-CR,
2019 WL 302786 (Tex. App.—Tyler Jan. 23, 2019, no pet.) (mem. op., not designated for
publication); Hicks v. State, No. 12-18-00307-CR, 2018 WL 6521643 (Tex. App.—Tyler Dec. 12,
2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00286-CR,
2018 WL 6191107 (Tex. App.—Tyler Nov. 28, 2018, no pet.) (mem. op., not designated for
publication); Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619 (Tex. App.—Tyler Oct. 17,


         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00211-CR,
2018 WL 4214204 (Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for
publication); Hicks v. State, No. 12-18-00164-CR, 2018 WL 3454878 (Tex. App.—Tyler July 18,
2018, no pet.) (mem. op., not designated for publication). Nevertheless, Appellant continues filing
notices of appeal to challenge convictions for which the time for perfecting appeal has long passed
and over which this Court lacks jurisdiction. Appellant’s repeatedly seeking a remedy to which
he is not entitled constitutes bad faith abuse of the judicial process. See McDonald v. State, 401
S.W.3d 360, 362-63 (Tex. App.—Amarillo 2013, pet. ref’d) (“appellant’s persistence suggests that
he does not genuinely pursue appellate review of his conviction—he has received such—and that
he, instead, has engaged in bad faith abuse of the judicial process by repeatedly seeking a remedy
to which he is not entitled”).
         While we recognize Appellant’s dissatisfaction with the proceedings that led to his
convictions, due to a lack of jurisdiction conferred upon us by the Legislature, we simply cannot
address Appellant’s complaints. Appellant’s repeated frivolous filings waste judicial and fiscal
resources. See Ex parte Jones, 97 S.W.3d 586, 588 (Tex. Crim. App. 2003). Accordingly, any
further attempts by Appellant to file a direct appeal of his convictions in trial court cause numbers
4-95-109, 4-95-528, 4-95-529, and 4-95-531 will be deemed an abuse of the judicial process. See
McDonald, 401 S.W.3d at 363. Under such circumstances, this Court will consider its broad range
of inherent powers, including its power to sanction. See id.
         Pursuant to our inherent power to control this Court’s docket, we direct Appellant to refrain
from filing additional direct appeals from trial court cause numbers 4-95-109, 4-95-528, 4-95-529,
and 4-95-531. See id. We dismiss Appellant’s appeals for want of jurisdiction. See TEX. R. APP.
P. 43.2(f).
Opinion delivered May 8, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00119-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-109)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00120-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-528)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00121-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-529)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 8, 2019


                                         NO. 12-19-00122-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                           of Smith County, Texas (Tr.Ct.No. 4-95-531)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.